This suit originated in the municipal court of Birmingham, which has, in civil matters, the jurisdiction of justices of the peace, where the amount in controversy does not exceed $100. The complaint filed in the municipal court, May 7, 1923, claimed $18.50, due on an unpaid check; $75 due by note on February 10, 1918, with the interest thereon, and $20 as attorney's fees. The interest on the note for the five years that elapsed between the due date of the note and the filing of the complaint would increase the indebtedness on the note to $105, and this regardless of the amount claimed as attorney's fees, and that claimed on the check presents a case, on the face of the pleadings, in excess of the jurisdiction of the municipal court. Crabtree v. Cliatt, 22 Ala. 181.
On the trial in the municipal court the defendant, by motion and plea, seasonably raised the question of want of jurisdiction apparent on the face of the complaint; and, after judgment in that court for the plaintiff, removed the case, by appeal, to the circuit court, and there seasonably renewed his objections to the jurisdiction of the municipal court by motion to dismiss and by pleas in abatement. The circuit court sustained the plaintiff's demurrers to the plea in abatement, and in this committed reversible error. Burns v. Henry, 67 Ala. 209; Glaze v. Black, 56 Ala. 379; Crabtree v. Cliatt, supra.
Questions of jurisdiction are never technical, but are always fundamental, because jurisdiction and the absence of it marks the line between constitutional judicial administration and mob force. The authorities are uniform in holding that, where the question is properly raised in the justice or inferior court, and renewed on appeal in the circuit court, if shown, is fatal to plaintiff's case; if not raised before the inferior court, it is waived, and the circuit court may proceed according to its own jurisdictions. Louisville  Nashville R.R. Co. v. Barker, 96 Ala. 435, 11 So. 453; Western Railroad Co. v. Lazarus, 88 Ala. 453, 6 So. 877; Richmond  Danville R.R. v. Hutto, 102 Ala. 575, 14 So. 875.
The jurisdiction of the inferior court is to be determined in the appellate court, not by the amount of recovery, but by the amount actually claimed at the time judgment was rendered in the inferior court. Crabtree v. Cliatt, supra. And, if the amount claimed and the amount of the recovery in the inferior court is in excess of the court's jurisdiction, the question may be presented in the circuit court or by motion to dismiss. Burns v. Henry, supra.
If want of jurisdiction does not so appear, and the plaintiff, on the trial in the circuit court, relies upon a remittitur made before judgment in the inferior court, and this does not appear on the face of the record, good pleading would require this fact to be set up by replication to the pleas to the jurisdiction as renewed in the circuit court.
For the error pointed out let the judgment of the circuit court be reversed. The cause is remanded.
Reversed and remanded.